Citation Nr: 1403625	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-17 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1995 to November 1995 and from April 1996 to April 1999.

The case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Togus (Augusta), Maine.  The Agency of Original Jurisdiction (AOJ) over the current appeal is the Pittsburg, Pennsylvania VA Regional Office (RO).

The Veteran requested a Board hearing in April 2010 and the hearing was scheduled for September 2010.  Because the Veteran subsequently withdrew the hearing request, the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2013).

The Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 2002 rating decision, the RO denied service connection for a nervous condition.  The Veteran did file a Notice of Disagreement, but, after the issuance of a Statement of the Case in October 2002, the Veteran took no further steps to perfect an appeal. 

2.  Evidence received since the May 2002 rating decision with respect to a nervous condition is new and material because it had not previously been submitted, is not cumulative or redundant of the evidence of record at the time of the May 2002 rating decision, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a nervous condition, now claimed as an acquired psychiatric disability.


CONCLUSIONS OF LAW

1.  The May 2002 rating decision denying the Veteran's claim of service connection for a nervous condition is final.  38 U.S.C. § 7266 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  The criteria for reopening the claim of service connection for a nervous condition, now claimed as an acquired psychiatric disability, have been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 2001, the Veteran filed a claim seeking entitlement to service connection for a nervous condition.  The RO denied the claim in May 2002.  The Veteran filed a Notice of Disagreement in September 2002.  In response, the RO issued a Statement of the Case (SOC) in October 2002 continuing the denial.  The Veteran did not take any further steps to perfect an appeal of that rating decision.  Also, no new and material evidence was received within the year following the rating decision.  Therefore, the 2002 rating decision became final.  38 U.S.C. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  See Shade, 24 Vet. App. at 119-20.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A finding of "new and material" evidence does not mean that the case will be allowed, just that the case will be reopened and new evidence considered in the context of all other evidence for a new determination of the issues.  Smith v. Derwinski, 1 Vet. App. 178, 179-80 (1991); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Here, the Board finds that new and material evidence has been received and that the criteria to reopen the claim have been met.  

The claim was previously denied because, in the words of the RO, "no permanent residual or chronic disability subject to service connection is shown by the service medical records or demonstrated by evidence following service."  See May 2002 Rating Decision; see also October 2002 SOC (indicating, at minimum, an absence of evidence regarding nexus).  Since the May 2002 rating decision became final, the Veteran has proffered additional medical records containing updated diagnoses and verification of continued treatment for his mental health condition.  See, e.g., May 2009 VA Mental Health Consult (indicating a diagnosis of major depressive disorder with psychotic features and noting a long history of various mental health symptoms); June 2009 VA Mental Health Note (diagnosing depression with psychotic features); see also July 2009 Claim (reporting that his treating physicians have diagnosed him with major depressive disorder with psychotic features).

The evidence submitted by the Veteran has not been previously submitted to agency decision makers and, therefore, is "new" for purposes of a claim to reopen.  38 C.F.R. § 3.156(a).  Also, the evidence shows, when presumed to be credible, that the Veteran has a currently diagnosed acquired psychiatric disorder.  Further, the evidence contains some indication that the Veteran's currently diagnosed condition "may be associated" with his military service.  McLendon v. Nicholson, 20 Vet. App. 79, 85-86 (2006).  Thus, the new evidence relates to unestablished facts necessary to substantiate the claim, specifically the existence of a current acquired psychiatric disability and a causal nexus between the current condition and service.  See Shade, 24 Vet. App. at 122-23.  For these reasons, the Board finds the newly submitted evidence material.

Because the Board finds that the evidence received since the last final denial is both new and material, the requirements to reopen the claim have been met.  The Board grants the Veteran's request to reopen his claim for entitlement to service connection for an acquired psychiatric disability.


ORDER

New and material evidence having been received, the claim of service connection for an acquired psychiatric disability is reopened.


REMAND

The Veteran seeks service connection for an acquired psychiatric disability.  The Board has reopened the Veteran's claim; however, additional development is required prior to a decision on the merits.

The VA has a duty to assist a Veteran in making his case.  See 38 U.S.C. § 5103A.  That duty includes providing the Veteran with a medical examination when the elements of Section 5103A(d)(2) have been met.  McLendon v. Nicholson, 20 Vet. App. 79, 85-86 (2006); 38 U.S.C. § 5103A(d)(2).  Those elements include:  (1) competent evidence of a current disability, (2) evidence of an in-service event, and (3) some indication that the current symptoms/condition and the in-service injury "may be associated".  See McLendon, 20 Vet. App. at 85-86.

The current evidence shows a diagnosis of major depressive disorder with psychotic features.  See, e.g., May 2009 VA Mental Health Consult (indicating a diagnosis of major depressive disorder with psychotic features and noting a long history of various mental health symptoms); but see August 2011 VA Primary Care Note ("Denies depression, anxiety, insomnia, psychosis."; "No signs of depression or anxiety.").  Also, the mental health problems the Veteran experienced during active service are documented in his service treatment records.  See, e.g., February 1997 Screening Note of Acute Medical Care (noting chief complaint of "mental disorder" and referring for a psychiatric consult); February 1997 Chronological Record of Medical Care (noting seen by mental health services for "stress related problems").  Finally, the Veteran's own statements suggesting some continuity of his mental health symptoms and the statements of his treating mental health professionals contain at least some indication that the Veteran's current acquired psychiatric disability "may be associated" with his active military service, including the in-service event referenced above.  See, e.g., May 2006 Primary Care Provider Note (indicating both that the Veteran's psychiatric symptoms initially improved after the military, but also suggesting some continuity of symptomatology and treatment with medication since service); May 2009 VA Mental Health Consult (indicating a diagnosis of major depressive disorder with psychotic features and noting a long history of various mental health symptoms).

However, the record currently contains no competent medical evidence tending to establish the etiology of the Veteran's currently diagnosed acquired psychiatric disability.  The Veteran has not previously undergone a VA examination for the purpose of determining the etiology of his current acquired psychiatric disability, nor has the Veteran submitted or identified any private medical opinions on that issue.  In short, there is insufficient evidence of record to make a determination on the merits of this claim.

Therefore, the Veteran should be provided a VA examination to determine whether his current acquired psychiatric disability is etiologically related to his active service.  

In addition, updated treatment records should be made available to the examining physician to ensure an adequate and complete examination.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical examination must be based upon consideration of the Veteran's entire medical history).  Prior to scheduling an examination, the RO must make reasonable efforts to obtain all updated treatment records from any VA facilities at which the Veteran has received an evaluation or treatment for his acquired psychiatric disorder.  The VA treatment records in the file begin in 2004, but it does not appear from those records that this was the Veteran's initial visit.  Therefore, it is likely VA records exist prior to 2004. 

Also, the record reflects, for instance, that the Veteran has been evaluated by the Social Security Administration in connection with an application for disability benefits.  See September 2012 Preventive Medicine Note ("he has been evaluated by SSI").  The RO should attempt to obtain these records.

In this regard, the Veteran himself is asked to assist the VA in obtaining these records in order to expedite his case. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file VA treatment  records from the Pittsburgh VAMC and associated outpatient clinics, dated (a) between 1999 and 2004, (b)  between April 2007 and May 2009; and (c) from October 2009 to the present. 

Documentation of efforts to obtain these records must be associated with claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. Obtain and associate with the claims file all outstanding Social Security Administration records.  Documentation of efforts to obtain these records must be associated with claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3.   After obtaining as much of the above evidence as is available, then, schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of the Veteran's current acquired psychiatric disability.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with any examination deemed necessary.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any necessary testing should be accomplished.

After reviewing the record and performing any examination of the Veteran deemed necessary, the examiner should address the following:




Is it at least as likely as not (probability of at least 50 percent) that the Veteran's current acquired psychiatric disability is etiologically related to his active military service?

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made. 

4 .  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


